UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) o QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 000-50331 REALSOURCE RESIDENTIAL, INC. (Exact name of registrant as specified in its charter) Nevada 98-0371433 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2089 East Fort Union Blvd., Salt Lake City, Utah (Address of Principal Executive Offices) (Zip Code) (801) 601-2700 (Registrant’s telephone number, including area code) Upstream Biosciences Inc. 50 West Liberty St., Suite 880, Reno, NV, 89501 Former Fiscal Year: September 30, 2012 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YesoNoo As of August 13, 2013, the registrant had11,975,645 shares of common stock outstanding. RealSource Residential, Inc. Quarterly Report on Form 10-Q TABLE OF CONTENTS Page Cautionary Note Regarding Forward-Looking Statements 2 PART 1-FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Balance Sheets at June 30, 2013 (Unaudited) and September 30, 2012 F-2 Statements of Operations for the Nine Months Ended June 30, 2013 and 2012 and for the Period from June 14, 2004 (Inception) through June 30, 2013 (Unaudited) F-3 Statements of Operations for the Three Months Ended June 30, 2013 and 2012 (Unaudited) F-4 Statement of Stockholders’ Equity (Deficit) for the Period from June 14, 2004 (Inception) through June 30, 2013 (Unaudited) F-5 Statements of Cash Flows for the Nine Months Ended June 30, 2013 and 2012 and for the Period from June 14, 2004 (Inception) through June 30, 2013 (Unaudited) F-6 Notes to Condensed Consolidated Financial Statements F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures about Market Risk 3 Item 4. Control and Procedures 3 PART II-OTHER INFORMATION Item 1. Legal Proceedings 5 Item 1A. Risk Factors 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 5 Item 4. Mine Safety Disclosures 5 Item 5. Other Information 5 Item 6. Exhibits 6 SIGNATURES 7 1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information set forth in this Quarterly Report on Form 10-Q, including in Item2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere herein may address or relate to future events and expectations and as such constitutes “forward-looking statements” within the meaning of the Private Securities Litigation Act of 1995. Statements which are not historical reflect our current expectations and projections about our future results, performance, liquidity, financial condition, prospects and opportunities and are based upon information currently available to us and our management and their interpretation of what is believed to be significant factors affecting our business, including many assumptions regarding future events. Such forward-looking statements include statements regarding, among other things: · our ability to implement our current stated business plan of acquiring, managing and holding real estate assets as a real estate investment trust; · our ability to establish and maintain our brand; · our ability to attract and retain key members of our management team; · our future financing plans; · our anticipated needs for working capital; · the anticipated trends in our industry; · our ability to expand operational capabilities; · competition existing today or that will likely arise in the future; and · our ability to establish a market for our common stock and operate as a public company. Forward-looking statements, which involve assumptions and describe our future plans, strategies, and expectations, are generally identifiable by use of the words “may,” “should,” “would,” “could,” “scheduled,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” “seek,” or “project” or the negative of these words or other variations on these words or comparable terminology. Actual results, performance, liquidity, financial condition and results of operations, prospects and opportunities could differ materially and perhaps substantially from those expressed in, or implied by, these forward-looking statements as a result of various risks, uncertainties and other factors. These statements may be found under the section of our Annual Report on Form 10-K for the year ended September 30, 2012 (filed on December 31, 2012) entitled “Risk Factors” as well as in our other public filings. In light of these risks and uncertainties, and especially given the pre-revenue, start-up nature of our business, there can be no assurance that the forward-looking statements contained herein will in fact occur. Readers should not place undue reliance on any forward-looking statements. Except as expressly required by the federal securities laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, changed circumstances or any other reason. 2 RealSource Residential, Inc. (Formerly Upstream Biosciences, Inc.) (A Development Stage Company) June 30, 2013 and 2012 Index to the Financial Statements Contents Page(s) Balance Sheets at June 30, 2013 (Unaudited) and September 30, 2012 F-2 Statements of Operations for the Nine Months Ended June 30, 2013 and 2012 and for the Period from June 14, 2004 (Inception) through June 30, 2013 (Unaudited) F-3 Statements of Operations for the Three Months Ended June 30, 2013 and 2012 (Unaudited) F-4 Statement of Stockholders’ Equity (Deficit) for the Period from June 14, 2004 (Inception) through June 30, 2013 (Unaudited) F-5 Statements of Cash Flows for the Nine Months Ended June 30, 2013 and 2012 and for the Period from June 14,2004 (Inception) through June 30, 2013 (Unaudited) F-6 Notes to the Financial Statements (Unaudited) F-7 RealSource Residential, Inc. (Formerly Upstream Biosciences, Inc.) ( A Development Stage Company) Balance Sheets June 30, September 30, (Unaudited) ASSETS CURRENT ASSETS: Cash $ — $ Due from related party — Accounts receivable — Prepaid expenses — Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued liabilities $ — $ Advances from related parties — Total Current Liabilities — STOCKHOLDERS' EQUITY (DEFICIT): Preferred stock: $0.001 par value; 100,000,000 shares authorized; none issued or outstanding — — Common stock: $0.001 par value; 100,000,000 shares authorized; 11,975,645 and 1,975,645 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income (loss): Foreign currency translation gain (loss) ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to the financial statements. F-2 RealSource Residential, Inc. (Formerly Upstream Biosciences, Inc.) ( A Development Stage Company) Statements of Operations For the Period For the Nine Months For the Nine Months from June 14, 2004 Ended Ended (inception) through June 30, 2013 June 30, 2012 June 30, 2013 (Unaudited) (Unaudited) (Unaudited) Revenues earned during the development stage $ — $ — $ Operating expenses: Amortization — — Consulting fees — — Investor and corporate communications — — License fees and royalties — — Management compensation — — Research and development — — Stock-based compensation — — Loss on foreign exchange translations — — Professional fees General and administrative expenses Total operating expenses Loss from operations ) ) ) Other (income) expense: Asset impairment loss — — Compensation shares — — Interest and finance charges — — Interest income — — ) Loss on sale of intellectual property — — (Gain) loss on sale of subsidiary — — ) Forgiveness of debt ) — ) Other (income) expense — — ) Total other (income) expense ) — Loss before income tax provision ) ) ) Income tax provision — — Net loss $ ) $ ) $ ) Net loss per common share: - Basic and diluted $ ) $ ) Weighted average common shares outstanding: - Basic and diluted See accompanying notes to the financial statements. F-3 RealSource Residential, Inc. (Formerly Upstream Biosciences, Inc.) ( A Development Stage Company) Statements of Operations For the Three Months For the Three Months Ended Ended June 30, 2013 June 30, 2012 (Unaudited) (Unaudited) Revenues earned during the development stage $ — $ — Operating expenses: Professional fees General and administrative expenses Total operating expenses Loss from operations ) ) Other (income) expense: Forgiveness of debt ) — Total other (income) expense ) — Loss before income tax provision ) Income tax provision — — Net loss $ $ ) Net loss per common share: - Basic and diluted $ $ ) Weighted average common shares outstanding: - Basic and diluted See accompanying notes to the financial statements. F-4 RealSource Residential, Inc. (Formerly Upstream Biosciences, Inc.) ( A Development Stage Company) Statement of Stockholders' Equity (Deficit) For the Period from June 14, 2004 (Inception) through June 30, 2013 (Unaudited) Accumulated Other Comprehensive Common Stock Par Deficit Income (Loss) Value $0.001 Accumulated Foreign Total Number Additional during the Currency Stockholders' of Shares Amount Paid-in Capital Development
